Citation Nr: 1231915	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-37 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Chapter 30, Title 38, of the United States Code (Montgomery GI Bill).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel



INTRODUCTION

The Veteran served on active duty from December 1997 to August 1999.

This appeal to the Board of Veterans' Appeals (Board) is from May 2005 and September 2008 administrative decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The May 2005 decision initially denied the Veteran's claim for Chapter 30 educational benefits, but that decision went unappealed.  In a September 2008 decision, the RO treated a later application for educational benefits as a petition to reopen the prior claim, and in that regard, found no new and material evidence had been submitted.  

At the time of the prior decisions, it appears that the service personnel and treatment records were incomplete, and/or not reviewed by the RO.  Indeed, it is not altogether clear as to exactly what records the RO previously reviewed, since the claims folder for education benefits that was forwarded to the Board only contained her DD Form 214 for consideration.  Under 38 C.F.R. § 3.156(c) (2011), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without first requiring the submission of new and material evidence to reopen the claim.  Since then, the Board has reviewed the full set of service personnel records and service treatment records.  So, the Board thus reconsiders the claim on a de novo basis.

The Veteran testified at a VA Central Office hearing in Washington, D.C. (Board hearing) in November 2011, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.



								[continued on Next Page]
FINDINGS OF FACT

1.  The Veteran first entered active service in December 1997, well after June 30, 1985.  She received an honorable discharge for weight control failure in August 1999, so prior to the completion of 3 years of obligatory service.  

2.  In the course of service, the Veteran was found to have a physical condition not characterized as a disability and not the result of willful misconduct, which nonetheless was found to interfere with her performance of duty and to necessitate her service separation. 


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance under Chapter 30, Title 38, United States Code, have been met.  38 U.S.C.A. §§ 3011(a), 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 21.7042(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claim is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran essentially contends she was discharged early from service due to an obesity and/or weight gain problem, such that hers is one of the exceptional cases for which Chapter 30 educational benefits should be allowed, despite her incomplete term of service.

The Veteran also testified she was raped in service, and that this contributed to her weight gain.  Hearing Transcript (T.) at 9.  In her October 2009 substantive appeal (VA Form 9), she stated she has posttraumatic stress disorder (PTSD).  She also testified to a pending claim for mental health disability.  T. at 14.  

The governing legal criteria, as pertinent to this particular case, specify that a Veteran is eligible for educational assistance benefits pursuant to Chapter 30 if she or she:  (1) after June 30, 1985, first becomes a member of the Armed Forces; 
(2) serves at least three years of continuous active duty in the Armed Forces if the obligated period of service is three years or more; and 
(3) is discharged from active duty with an honorable discharge.  
38 U.S.C.A. § 3011(a) (West 2002 & Supp. 2011); 38 C.F.R. § 21.7042(a) (2011). 

However, an individual who does not meet the service requirements may still be eligible for Chapter 30 benefits when she has been discharged or released from active duty for certain specified reasons.  Under 38 C.F.R. § 21.7042(a)(5), those reasons include when an individual is discharged or released from active duty for:  
(i) a service-connected disability; 
(ii) for a medical condition which pre-existed service on active duty and which VA determines is not service-connected; 
(iii) discharge or release under 10 U.S.C.A. § 1173 (hardship discharge); 
(iv) for the convenience of the Government; 
(v) involuntarily for the convenience of the Government as a result of a reduction in force; or 
(vi) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty.  
38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5). 

In this case, the Veteran was involuntarily separated from service after having completed one year, eight months, and sixteen days of service, or just over 20 months continuous active duty from December 1997 to August 1999.  Her DD Form 214 also denotes she received a high school diploma or its equivalent.  Her DD Form 214 shows the character of her discharge was "Honorable," and lists as the reason for her involuntary separation "Weight Control Failure."  Thus, all basic eligibility requirements for Chapter 30 education benefits under 38 C.F.R. § 21.7042(a) are met, with the important exception of the three-year length of service requirement.

As mentioned, discharge due to a service-connected disability is among the exceptions to early discharge that still warrant eligibility for Chapter 30 benefits.  The Veteran's claims folder, including service treatment records and service personnel records, was obtained.  The Board sees that the Veteran has a pending service-connection claim for PTSD, which she has alleged is due to instances of military sexual trauma (MST).  Because she is not presently service-connected for any disabilities, she cannot show she was discharged early due to a service-connected disability.  38 C.F.R. § 21.7042(a)(5)(i).

Nonetheless, if the Veteran had some physical or mental defect or incapacity or other physical or mental condition deemed unsuitable for service that resulted in the separation, but was not due to willful misconduct on her part, then the Veteran would still qualify for Montgomery GI benefits despite not having completed the full term of her enlistment.  38 C.F.R. § 21.7042(a)(5)(vi).  

Her service personnel records detail that the Veteran was discharged early from U.S. Air Force active duty service under the provisions of AFI 36-3208, paragraph 5.65, Failure in the Weight Control Program.  The Veteran initially had 36 percent body fat and weight of 169 pounds, in April 1998, when cleared for placement on the weight management program (WMP).  However, she then had five valid failures to lower body fat and weight below the requirements for maximum allowable limits: i.e., maximum body fat percentage of 28 percent body fat and maximum body weight of 164 pounds.  She received counseling from her unit, but still failed to make satisfactory progress in the WMP program, particularly when tested in September 1998, December 1998, January 1999 and May 1999.  One record, dated in April 1999, noted that despite her continued efforts to progress in the WMP, she weight fluctuated between 157-160 pounds; and her body fat continued to hover in the 30-31 percent range.  Thereafter, her body fat percentage had increased to 35 percent in May 1999, 32 percent in June 1999, and 35 percent in July 1999.  

Subsequently, her commander then recommended her for administrative separation.  In a July 1999 memorandum, entitled "legal review," it was noted that under the appropriate separation authority (AFI 36, paragraph 5.66.2), the service of airmen discharged for exceeding body fat standards will be characterized as honorable if the sole reason for separation is failure to meet body fat standards.  This legal memo noted that because failure in the WMP was the sole reason for separating the Veteran, an honorable discharge was the proper service characterization.  She was accordingly separated from service on this basis. 

The Board finds her repeated in-service failings, of maximum weight and body fat limits, are clearly within the purview of a physical condition not characterized as a disability, and not the result of willful misconduct, which nonetheless were found to interfere with her performance of duty and to necessitate her service separation.  Specifically, in this case two physical conditions each separately qualify under these criteria: (1) she exceeded maximum body weight guidelines on several instances, and (2) she consistently exceeded body fat percentages until administratively separated from active duty.  The Board finds no evidence that these physical conditions were the result of willful misconduct.  Rather, her service personnel records contained several responses from the Veteran asserting that she was attempting to keep losing weight and body fat, and desired to remain in the U.S. Air Force.

In view of the foregoing, the Board finds that the criteria of 38 U.S.C.A. § 3011(a)(1)(A)(ii) and 38 C.F.R. § 21.7042(a)(5)(vi) are met, and the Veteran accordingly meets basic eligibility requirements for Chapter 30 educational assistance benefits.

ORDER

Basic eligibility for education assistance benefits under Chapter 30, Title 38, United States Code, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


